Wood, J., (dissenting). The indictment charges that the defendant “unlawfully and maliciously and contemptously did disturb and disquiet a religious congregation'' (naming it), “by then and there laughing and talking, and putting his head in the lap of Will Shute, and making remarks upon the sermon as it was being delivered, against the peace and dignity of the State of Arkansas.” It is contended that the indictment is defective because it fails to allege that the words or acts were said and done “in a manner that was calculated to disturb, insult, or interrupt said congregation.” How is it possible for one to maliciously and contemptuously disturb a congregation without doing or saying something in a manner that is calculated to disturb ? IE the disturbance actually took place as was alleged, then how can it be said, without a plain contradiction in terms, that the words or acts were not said and done “in a manner calculated to produce it.” After alleging that the congregation was maliciously and contemptuously disturbed, and setting forth the words and acts by which it was done, it was unnecessary to add that such acts and words were “calculated to disturb.” Had the pleader done so, to my mind, he would have been guilty of inexcusable redundancy. Sec. 2088, Sand. & H. Dig., declares: “The words used in a statute to define an offense need not be strictly pursued in an indictment, but other words conveying the same meaning may be used.” Here the indictment followed the exact language of the statute, so far as it was essential to describe the offense. It alleged that the congregation was disturbed, and that it was unlawfully, maliciously and contemptuously disturbed, and set out the means by which it was done. This was sufficient, under State v. Hinson, 31 Ark. 638. The words, “in any manner that is calculated to disquiet, insult, or interrupt said congregation,” do not add anything to the offense, which has been fully and accurately described in the preceding language of the section. The whole clause can be omitted and the offense be left complete, just as the legislature designed it. It is surplusage, and for the sake of brevity and force should be omitted. “Needless words and averments may ordinarily be treated as mere waste material, having no legal effect whatever. They need not be proved or otherwise regarded.” 1 Bishop, Cr. Pro. 478; State v. Dewey, 55 Vt. 550; Feigel v. State, 85 Ind. 580. To constitute the offense, the disturbance must be malicious or contemptuous. The law looks alone to the motive in this offense. If any one maliciously or contemptuously disturbs a congregation by words or acts, necessarily he does it in a manner that is calculated to disquiet, insult, or interrupt said congregation; for in no other way could a congregation be disturbed under the statute. So that the words maliciously or contemptuously refer to the manner of the disturbance, and express the whole meaning intended to be conveyed by the clause omitted. Wood v. State, 47 Ark. 488. In my opinion, the judgment should be reversed, and the cause remanded, with directions to overrule the demurrer.